        Case 2:20-mj-01827 Document 9 Filed on 11/10/20 in TXSD Page 1 of 2
                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                     ENTERED
                                                                                 November 10, 2020
                         UNITED STATES DISTRICT COURT
                                                                                 David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA,                     §
                                              §
VS.                                           § MAG. JUDGE ACTION NO. 2:20-MJ-1827-1
                                              §
CHRISTOPHER DANIEL SMITH,                     §
                                              §
          Defendants.                         §

 MEMORANDUM OPINION AND ORDER OF DETENTION PENDING TRIAL

        A detention hearing was held today in accordance with the Bail Reform Act, 18

U.S.C. § 3142(f). The following requires detention of the Defendant pending trial in this

case:

        (1)    There are no conditions or combination of conditions that would reasonably

assure the appearance of the Defendant as required and the safety of the community.

        The evidence against the Defendant meets the probable cause standard. The

Defendant was on bond for a felony offense at the of the instant offense, has a recent

history of serious drug use, has a poor history of compliance with supervision, is

unemployed, has significant mental health and drug abuse issues, and has a lengthy

criminal history. The findings and conclusions contained in the Pretrial Services Report

are adopted.

        The Defendant is committed to the custody of the United States Marshal or his

designated representative for confinement in a corrections facility separate, to the extent

practicable, from persons awaiting or serving sentences or being held in custody pending

appeal. The Defendant shall be afforded a reasonable opportunity for private
1/2
      Case 2:20-mj-01827 Document 9 Filed on 11/10/20 in TXSD Page 2 of 2




consultation with defense counsel. On order of a court of the United States or on request

of an attorney for the Government, the person in charge of the corrections facility shall

deliver the Defendant to the United States Marshal for the purpose of an appearance in

connection with a court proceeding.



       ORDERED this 10th day of November, 2020.


                                              ___________________________________
                                              Julie K. Hampton
                                              United States Magistrate Judge




2/2
